DETAILED ACTION
This is a first Office action on the merits to the application filed 10/29/2019. Claims 1-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reason: 
In Fig. 5, the references 110, 120 and 130 for the transceiver, processor and memory for the wireless device, respectively, and references 210, 220 and 230 for the transceiver, processor and memory for the base station, respectively, do not correspond to the items as described in the Specification, paragraphs 116-119.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 

Specification
The disclosure is objected to because of the following informalities: 
“Fig. 6” as recited in paragraphs 114, 115 and 120 of the Specification is incorrectly numbered as “Fig. 6”, and should be corrected to read “Fig. 5”.
“Fig. 7” as recited in paragraphs 120 and 121 of the Specification is incorrectly numbered as “Fig. 7”, and should be corrected to read “Fig. 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Nishio et al. (WO 2013/010349 A1), hereinafter “Nishio”.
Regarding the method of claim 1, Nishio teaches:
“A method for receiving a downlink control channel, the method performed by a user equipment (UE) and comprising: 
(Nishio, page 27, lines 13-15; scrambling is applied to control channels such as PDCCH (physical Downlink Control Channel))
wherein the downlink control channel is scrambled by a scrambling sequence (Nishio, page 27, lines 15-17: on the control channel, such as PDCCH, a scrambling sequence initialized by a random seed is scrambled to a data or control channel to randomize the potential ICI among cells or transmission points), and
wherein the scrambling sequence is initialized using a preset identifier (ID) different from an ID of the UE.” (Nishio, page 28, lines 27-30: the ID is not limited to a UE specific ID, it is possible to generate the random seed based on a group ID, also referred to as a common ID that is shared by a group of UEs.)

Regarding the method of claim 2 and 11, which depends from claim 1 and 10, respectively, Nishio teaches:
“wherein the preset ID is different from a cell ID” (Nishio, page 30, lines 28-29; page 31, lines 1-17: the ID can be one of various such as IMSI (International Mobile Subscriber Identification Number), an ID assigned to a user equipment when the user equipment accesses to a LTE network or generated using a control reference signal such as DMRS, or the like.)

Regarding the method of claim 3 and 12, which depends from claim 1 and 10, respectively, Nishio teaches:
“wherein the preset ID is different from a cell-radio network temporary identifier (C-RNTI) that corresponds to the ID of the UE.” (Nishio, page 30, lines 28-29; page 31, lines 1-17: the ID can be one of various such as IMSI (International Mobile Subscriber Identification Number), an ID assigned to a user equipment when the user equipment accesses to a LTE network or generated using a control reference signal such as DMRS, or the like.)

Regarding the method of claim 9, which depends from claim 1, Nishio teaches:
“wherein the preset ID is set differently according to a time and frequency resource to which a demodulation reference signal (DMRS) is mapped” (Nishio, page 31, lines 13-17: the preset ID can generated using a reference signal such as DMRS, or the like.)

Regarding the method of claim 10, Nishio teaches:
“A user equipment (UE) for receiving a downlink control channel, comprising: 
a transceiver (Nishio, page 16, line 23: transceiver 801, also Fig 8); and 
a processor configured to receive the downlink control channel by controlling the transceiver (Nishio, page 16, line 16: CPU (processor) 810, also Fig. 8),
wherein the downlink control channel is scrambled by a scrambling sequence (Nishio, page 27, lines 15-17: A scrambling sequence initialized by a random seed is scrambled to a data or control channel to randomize the potential ICI among cells or transmission points), and 
wherein the scrambling sequence is initialized using a preset identifier (ID) different from an ID of the UE.” (Nishio, page 28, lines 27-30: the ID is not limited to a UE specific ID, it is possible to generate the random seed based on a group ID, also referred to as a common ID that is shared by a group of UEs.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.  	Claims 4-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2013/010349 A1), hereinafter “Nishio”, in view of   (WO 2018030625 A1), hereinafter “Lee”.
 
Regarding claim 4, which depend from claim 1, Nishio teaches the base claim. Nishio teaches:
when the downlink control channel includes a first uplink (UL) grant, performing first UL transmission based on the first UL grant (Nishio, page 27, lines 13-15; scrambling is applied to control channels such as PDCCH, e.g. PDCCH-DCI allocating UL grants); …
Nishio does not teach:
and even when a subsequent second UL grant is not received, performing second UL transmission.
However, Lee teaches:
and even when a subsequent second UL grant is not received, performing second UL transmission (Lee, [169]: The UE may retransmit the uplink signal increased (in power level) after the first uplink transmission. )
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Nishio to include the teachings of Lee to perform a second UL transmission in order to increase the probability of signal detection (or signal reception success) after the initial transmission might have failed or been received with errors (Lee [169]). 
Regarding claim 5, which depend from claim 4, Nishio teaches the base claim. Nishio does not teach:

However, Lee teaches:
first uplink grant includes a transmit power control (TPC), the TPC is used to determine power for the first UL transmission and the second UL transmission. (Lee [13], [161], [169]: The PUCCH (uplink channel) transmission power value is set by the TPC. The terminal can retransmit the signal by increasing the power by a predetermined step size, where the step size may be set for each terminal or set of each terminal (as indicated by the TPC).)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Nishio to include the teachings of Lee to use the latest power value of the uplink channel as a starting point in order to maintain acceptable ICI (intercellular interference) in the network, but able to increase the power to improve the probability of signal detection (or signal reception success) after the initial transmission might have failed or been received with errors (Lee [169]). 

Regarding claim 6, which depend from claim 4, Nishio teaches the base claim. 
Nishio does not teach:
when the second UL transmission is performed repeatedly, power ramping is performed for the repetition.
However, Lee teaches:
when the second UL transmission is performed repeatedly, power ramping is performed for the repetition (Lee, [169]: The terminal can retransmit the signal by increasing the power by a predetermined step size, where the step size may be set for each terminal or set of each terminal (as indicated by the TPC)).


Regarding claim 8, which depend from claim 1, Nishio teaches the base claim. 
Nishio teaches:
when the downlink control channel indicates UL grant-based UL transmission ….the preset ID is used (Nishio, page 27, lines 13-15; scrambling is applied to control channels such as PDCCH, e.g. PDCCH-DCI allocating UL grants. Nishio, page 28, lines 27-30: the ID is not limited to a UE specific ID, it is possible to generate the random seed based on a group ID, also referred to as a common ID that is shared by a group of UEs.);
Nishio does not teach:
and the UL transmission corresponds to re-transmission
However, Lee teaches:
and the UL transmission corresponds to re-transmission, the preset ID is used. (Lee [13], [161], [169]: The PUCCH (uplink channel) transmission power value is set by the TPC included in the UL grant received by the terminal. The terminal can retransmit the signal by increasing the power by a predetermined step size, where the step size may be set for each terminal or set of each terminal (as indicated by the TPC).)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Nishio to include the teachings of Lee to perform . 

15.  	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2013/010349 A1), hereinafter “Nishio”, in view of   (WO 2018030625 A1), hereinafter “Lee”, and further in view of Amuru et al. (US 2018/0070335 A1), hereinafter “Amuru”.
	Regarding claim 7, which depend from claim 1, Nishio teaches the base claim. 
The combination of Nishio and Lee each alone or combined do not teach:
	the downlink control channel indicates switching from a UL grant-free transmission scheme to a UL grant-based transmission scheme, the preset ID is used.
	However, Amuru teaches: 
the downlink control channel indicates switching from a UL grant-free transmission scheme to a UL grant-based transmission scheme, the preset ID is used (Amuru [0155]: switching to grant-based transmission from grant-free transmission is indicated in the initial transmission on the pre-configured grant-free resource (i.e. PDCCH with UL grant), and can include implicit UE information such as Demodulation Reference Signal (DMRS) specific signature). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the methods of Nishio and Lee to include the teachings of Amuru to switch to a grant-based transmission scheme where reliability of re-transmission can be improved and the channel utilized more efficiently (e.g. grant-free transmission for short data packets, grant-based transmission for long data packets) when multiple UEs transmit in the same resource. (Amuru [154, 155].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./    02/25/2021Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461